Case 1:19-cv-04199-JPH-TAB Document 46 Filed 12/07/20 Page 1 of 3 PageID #: 296




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 PENSKE TRUCK LEASING CO., L.P.,                        )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )        No. 1:19-cv-04199-JPH-TAB
                                                        )
 WESTFIELD INSURANCE COMPANY,                           )
                                                        )
                                Defendant.              )



                        ORDER ON PLAINTIFF'S MOTION TO STAY

        Plaintiff Penske Truck Leasing filed a motion to stay this action until related state court

 litigation pending in Vigo County is resolved. [Filing No. 41.] Defendant Westfield Insurance

 Company objects to Plaintiff's request for a stay. [Filing No. 44.] For the reasons set forth

 below, the Court agrees with Defendant that a stay is not appropriate.

        This action has its origins in a May 13, 2017, automobile accident in which Jeffrey

 Kolkman, an employee of Green Transportation, was driving a tractor-trailer owned by Penske

 Truck Leasing and leased to Green. The tractor-trailer rear-ended another vehicle and killed the

 three occupants of that vehicle. Defendant paid its entire policy limits to settle claims against

 Green and Kolkman. The estates of the three deceased individuals have now sued Penske in

 Vigo County. In the case at bar, Plaintiff contends it was an additional insured under

 Defendant's now-depleted insurance policy, and that Defendant breached its contract, was

 negligent, and/or acted in bad faith by exhausting its policy limits without also protecting

 Plaintiff's rights under the policy. Plaintiff asks that this action be stayed "pending a full and

 final resolution" of the underlying Vigo County claims. [Filing No. 41, at ECF p. 4.]
Case 1:19-cv-04199-JPH-TAB Document 46 Filed 12/07/20 Page 2 of 3 PageID #: 297




         As Defendant correctly points out, however, determination of the claims in the instant

 matter is not dependent on resolution of the Vigo County litigation. [Filing No. 44, at ECF p. 2.]

 Thus, a stay will not simplify the issues in question. Moreover, resolution of the Vigo County

 litigation will not reduce the burden of the litigation on the parties here; the litigation will need to

 occur with or without a resolution of the Vigo County litigation. In addition, Plaintiff

 acknowledges that the Vigo County litigation has been "proceeding slowly." [Filing No. 41, at

 ECF p 2.] Defendant should not be forced to delay the instant case because of this and suffer the

 resulting prejudice and uncertainty. Defendant's response indicates it intends to file a dispositive

 motion as to all of Plaintiff's claims. [Filing No. 44, at ECF p. 3.] Plaintiff offers no compelling

 reason to derail this course of action.

         Finally, in response to Plaintiff's statement that at this stage damages are uncertain [Filing

 No. 41, at ECF p. 3], Defendant suggests that Plaintiff could dismiss the case without prejudice

 "and refile the action when it feels it is appropriate." [Filing No. 44, at ECF p. 3.] This is not

 very practical given Plaintiff's position that the statute of limitations will run in May 2021.

 [Filing No. 45, at ECF p. 2.] However, the parties might consider entering into a tolling

 agreement, which might make a dismissal without prejudice more appealing to Plaintiff since no

 stay will be entered.

         Whether to proceed in this fashion is up to the parties. Whether to stay this action is up

 to the Court. Plaintiff's motion to stay [Filing No. 41] is denied.

         Date: 12/7/2020
                                _______________________________
                                 Tim A. Baker
                                 United States Magistrate Judge
                                 Southern District of Indiana




                                                    2
Case 1:19-cv-04199-JPH-TAB Document 46 Filed 12/07/20 Page 3 of 3 PageID #: 298




 Distribution:

 Bryce H. Bennett, Jr.
 RILEY BENNETT EGLOFF LLP
 bbennett@rbelaw.com

 Dale W. Eikenberry
 WOODEN & MCLAUGHLIN LLP (Indianapolis)
 dale.eikenberry@woodenlawyers.com

 Laura Sue Reed
 RILEY BENNETT EGLOFF LLP
 lreed@rbelaw.com

 Elizabeth S. Schmitt
 WOODEN & MCLAUGHLIN LLP (Indianapolis)
 elizabeth.schmitt@woodenlawyers.com

 Stephen Charles Wheeler
 FISHER MAAS HOWARD LLOYD & WHEELER, P.C.
 swheeler@fishermaas.com




                                       3
